DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31,33,36,38,40,41,43 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al. (US 2005/0150519) in view of Lee et al. (US 2008/0161969).
Keppler et al. disclose a method of charging a robotic cleaner and emptying the dust box when the cleaner has been detected to be docked at an evacuation station. Keppler et al. is silent as to the use of a magnetic switch at the evacuation station and a magnet of the robot, that the robot is within a threshold distance of the evacuation station. Lee et al. disclose a robot cleaner to be charged at a docking station, the charging initiated by a non-contact confirmation unit comprising a reed switch at the docking station, a magnet disposed upon the robot, so that as soon as the robot is approaching the docking station at a distance, the reed switch being induced by the magnetic force of the magnet will issue a sensing signal to the control unit for controlling the charging of the charging unit (para. 0049). Accordingly, it would have been obvious to one skilled in the art to substitute the reed switch and magnet disclosed in Lee et al. for the docking sensing unit in Keppler et al. since the reed switch and magnet in Lee et al. is a known functional equivalent in the art to the docking sensing unit in Keppler et al. Claims 31,33,36
Keppler et al. discloses that the suction motor of the evacuation unit is operated for a predetermined time period to ensure that the dust box of the robot is emptied (para. 0008-0011). Claims 38,40
A substantially air-tight seal between the evacuation station 10 suction opening 76 and debris outlet 30 of the robot is inherent necessary feature in order for the dust box to be emptied in Keppler et al. Claim 41
Keppler et al. disclose that the suction motor of the evacuation station is operated for a predetermined period of time (para. 0008-0011). One skilled in the art would recognize that the timer period for emptying would depend upon several factors, including the internal volume of the dust box. Claim 43
Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al. (US 2005/0150519) in view of Lee et al. (US 2008/0161969), as applied to claim 40 and further in view of 640’ (US 2009/0049640).
The robot cleaner in Keppler et al. empties the dust box through the suction opening of the robot. The 640’ reference discloses a robot 100 which docks with an evacuation station 200 for emptying the dust box 130 of the robot wherein the dust is emptied through a port 140 and an opening/closing member 141 which is opened during the evacuation step. Accordingly, it would have been obvious to one skilled in the art that the robot and station in Keppler et al. could be redesigned to include an evacuation port having an opening/closing member for evacuating the debris bin, as taught in the 640’ reference. Claim 42
Claim(s) 44,45,48 are rejected under 35 U.S.C. 103 as being unpatentable over 640’ (US 2009/0049640) in view of Lee et al.(US 2008/0161969).
The 640’ reference discloses a cleaning system (shown in fig.6) comprising a vacuum 400 comprising a vacuum motor 420; a robotic cleaner 100 comprising a debris bin 130; and an evacuation station 200 comprising: a vacuum interface 213 (fig.7) configured to mate with the vacuum 400, a cleaner interface 330/340 configured to mate with the robotic cleaner 100.
The 640’ reference is silent as to the details of the means of detecting that the robot has successfully connected to the evacuation station 200, though such detection means is inherent since charging and suction of debris from the robot commences after docking. 
 Lee et al. disclose a robot cleaner to be charged at a docking station, the charging initiated by a non-contact confirmation unit of docking comprising a reed switch at the docking station, a magnet disposed upon the robot, so that as soon as the robot is approaching the docking station at a distance, the reed switch being induced by the magnetic force of the magnet will issue a sensing signal to the control unit for controlling the charging of the charging unit (para. 0049). Accordingly, it would have been obvious to one skilled in the art to substitute the reed switch and magnet disclosed in Lee et al. for the docking sensing unit in the 640’ cleaning system since the reed switch and magnet in Lee et al. is a known functional equivalent in the art to the docking sensing unit inherent in the 640’ station. Claims 44,45
The vacuum 400 includes a handle 453 and therefore handheld and portable. Claim 48
Claim(s) 49,50 are rejected under 35 U.S.C. 103 as being unpatentable over 640’ (US 2009/0049640) in view of Lee et al. (US 2008/0161969).
The 640’ reference discloses an evacuation station 200 comprising a vacuum interface 213 (fig.7) configured to mate with a vacuum 400, a cleaner interface 330/340 configured to mate with a robotic cleaner 100. 
The 640’ reference is silent as to the details of the means of detecting that the robot has successfully connected to the evacuation station 200, though such detection means is inherent since charging and suction of debris from the robot commences after docking. 
 	Lee et al. disclose a robot cleaner to be charged at a docking station, the charging initiated by a non-contact confirmation unit of docking comprising a reed switch at the docking station, a magnet disposed upon the robot, so that as soon as the robot is approaching the docking station at a distance, the reed switch being induced by the magnetic force of the magnet will issue a sensing signal to the control unit for controlling the charging of the charging unit (para. 0049). Accordingly, it would have been obvious to one skilled in the art to substitute the reed switch and magnet disclosed in Lee et al. for the docking sensing unit in the 640’ cleaning system since the reed switch and magnet in Lee et al. is a known functional equivalent in the art to the docking sensing unit inherent in the 640’ station. Claims 49,50
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0161969) in view of 640’ (US 2009/0049640). 
Lee et al. disclose a robot cleaner 51 to be charged at a docking station 50, the charging initiated by a non-contact confirmation unit of docking comprising a reed switch at the docking station 50, a magnet disposed upon the robot 51, so that as soon as the robot 51 is approaching the docking station 50 at a distance, the reed switch being induced by the magnetic force of the magnet will issue a sensing signal to the control unit for controlling the charging of the charging unit (para. 0049). Lee et al. is silent as to the docking station 50 mating with an evacuation port of the robot cleaner 51 to empty the dust box of the robot cleaner upon docking. The 640’ reference discloses a robot cleaner 100 comprising a drive system, a vacuum motor 120, a debris bin 130 and an evacuation station 200 which is capable of removing dust from the bin 130 once the robot 100 has successfully docked with the evacuation station 200. Accordingly, it would have been obvious to one skilled in the art to modify the docking station in the Lee et al. reference to empty the debris from the robotic floor cleaner in view of the known practice as taught in the ‘640 reference. Claim 53
Claim(s) 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over 640’ (US 2009/0049640) in view of Lee et al.(US 2008/0161969).
The 640’ reference discloses a cleaning system (shown in fig.6) comprising a vacuum 400 having a handle 453 constituting a handheld vacuum comprising a vacuum motor 420; a robotic cleaner 100 comprising a debris bin 130; and an evacuation station 200 comprising: a vacuum interface 213 (fig.7) configured to mate with the vacuum 400, a cleaner interface 330/340 configured to mate with the robotic cleaner 100.
The 640’ reference is silent as to the details of the means of detecting that the robot has successfully connected to the evacuation station 200, though such detection means is inherent since charging and suction of debris from the robot commences after docking. 
 Lee et al. disclose a robot cleaner to be charged at a docking station, the charging initiated by a non-contact confirmation unit of docking comprising a reed switch at the docking station, a magnet disposed upon the robot, so that as soon as the robot is approaching the docking station at a distance, the reed switch being induced by the magnetic force of the magnet will issue a sensing signal to the control unit for controlling the charging of the charging unit (para. 0049). Accordingly, it would have been obvious to one skilled in the art to substitute the reed switch and magnet disclosed in Lee et al. for the docking sensing unit in the 640’ cleaning system since the reed switch and magnet in Lee et al. is a known functional equivalent in the art to the docking sensing unit inherent in the 640’ station. Claim 31
	Figure 7 illustrates when the debris bin 130 of the robot is emptied by the handheld vacuum 400. Claim 37

Allowable Subject Matter
Claims 32,34,35,39,46,47,51,52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723